 



Exhibit 10.3
COMMITMENT INCREASE AGREEMENT
     This Commitment Increase Agreement (this “Agreement”) is dated as of the
Effective Date set forth below and is entered into by and among Fifth Third Bank
(the “Increasing Lender”), Ferrellgas, L.P. (“Borrower”), Ferrellgas, Inc. and
Bank of America, N.A., as Administrative Agent. Capitalized terms used but not
defined herein shall have the meanings given to them in the Fifth Amended and
Restated Credit Agreement identified below (the “Credit Agreement”).
     Increasing Lender hereby agrees to increase its Commitment to the amount
set forth below (the “Increased Commitment”), subject to and in accordance with
the Credit Agreement, as of the Effective Date as specified below. Increasing
Lender shall have all of the rights and obligations of a Lender under the Credit
Agreement, the Guarantees of the Obligations and any other documents or
instruments delivered pursuant thereto, to the extent related to the Increased
Commitment (including, without limitation, rights and obligations with respect
to Committed Loans, Swing Line Loans and Letters of Credit).
     1. Increasing Lender: Fifth Third Bank
     2. Borrower: Ferrellgas, L.P.
     3. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement
     4. Credit Agreement: The Fifth Amended and Restated Credit Agreement, dated
as of April 22, 2005, among Ferrellgas, L.P., as Borrower, Ferrellgas, Inc., as
the General Partner of Borrower, the Lenders parties thereto, and Bank of
America, N.A., as Administrative Agent.
     5. New Commitment:

                              Aggregate Commitments   Aggregate Commitments  
Pro Rata Share of Commitment of Increasing   of all Lenders Prior to   of all
Lenders Including   Increasing Lender Lender   Increased Commitment   Increased
Commitment   Commitment
$22,500,000
  $ 365,000,000     $ 375,000,000       6.000000000 %

     6. Lending Office. The Lending Office of Increasing Lender is at the
address set forth below:
640 Pasquinelli Drive
3rd Floor MD G25461
Westmont, IL 60559
     7. Effective Date: August 18, 2006

 



--------------------------------------------------------------------------------



 



     8. General Provisions. This Agreement shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns.
This Agreement may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement. This Agreement shall be
governed by, and construed in accordance with, the law of the State of New York.
[Signature page follows.]

 



--------------------------------------------------------------------------------



 



     The terms set forth in this Agreement are hereby agreed to as of the
Effective Date set forth above.

              INCREASING LENDER
 
            FIFTH THIRD BANK
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            FERRELLGAS, L.P.
 
       
 
  By:   Ferrellgas, Inc., as its General Partner
 
       
 
  By:    
 
       
 
      Kevin T. Kelly, Senior Vice President
 
      and Chief Financial Officer
 
            FERRELLGAS, INC.
 
       
 
  By:    
 
       
 
      Kevin T. Kelly, Senior Vice President
 
      and Chief Financial Officer
 
            BANK OF AMERICA, N.A., as Administrative Agent
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            BANK OF AMERICA, N.A., as a Lender, L/C
 
  Issuer   and Swing Line Lender
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

 



--------------------------------------------------------------------------------



 



BNP PARIBAS hereby consents to Fifth Third Bank as Increasing Lender under the
Credit Agreement as defined in the foregoing Agreement

              BNP PARIBAS, as an L/C Issuer
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

 